Citation Nr: 1038669	
Decision Date: 10/14/10    Archive Date: 10/22/10

DOCKET NO.  04-28 444	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Veteran represented by:	Harold Youmans, Attorney-at-Law


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active duty from April 1955 to December 
1959.

This matter came to the Board of Veterans' Appeals (Board) from a 
December 2002 rating decision of a Department of Veterans Affairs 
(VA) Regional Office (RO).  

In an April 2007 decision, the Board denied entitlement to 
service connection for low back disability.  The Veteran filed a 
timely appeal to the United States Court of Appeals for Veterans 
Claims (Court), and the Court issued a Memorandum Decision in 
March 2009 which vacated the April 2007 Board decision and 
remanded for further adjudication.  This matter was remanded in 
November 2009.


FINDING OF FACT

Chronic low back disability was not manifested during service and 
is not otherwise related to the Veteran's active service.


CONCLUSION OF LAW

Chronic low back disability was not incurred or aggravated in 
service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under the VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107 and 5126; see also 38 C.F.R. §§ 3.102, 
3.156(a), and 3.326(a), VA has a duty to notify the claimant of 
any information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided by 
the claimant and what part VA will attempt to obtain for the 
claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The Court's decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004), held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  This decision has since 
been replaced by Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
in which the Court continued to recognize that typically a VCAA 
notice, as required by 38 U.S.C.A. § 5103(a), must be provided to 
a claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  

In November 2002 and February 2010, VCAA notice was issued to the 
Veteran with regard to his claim of service connection for low 
back disability.  Collectively, the VCAA letters notified the 
Veteran of what information and evidence is needed to 
substantiate his claim, as well as what information and evidence 
must be submitted by the claimant, and what information and 
evidence will be obtained by VA.  Id.; but see VA O.G.C. Prec. 
Op. No. 1-2004 (Feb. 24, 2004).  The February 2010 letter 
included notice as to the types of evidence necessary to 
establish a disability rating and effective date, but as the 
claim of service connection for chronic low back disability is 
denied any questions as to the appropriate disability rating and 
effective date to be assigned are rendered moot.  See also 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of his 
claim and is not prejudiced by any technical notice deficiency 
along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004).  In any event, the Veteran has not demonstrated any 
prejudice with regard to the content of any notice.  See Shinseki 
v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior case law 
imposing a presumption of prejudice on any notice deficiency, and 
clarifying that the burden of showing that an error is harmful, 
or prejudicial, normally falls upon the party attacking the 
agency's determination.)  See also Mayfield v. Nicholson, 444 
F.3d 1328, 1333-34 (Fed. Cir. 2006).  

The Board also finds that VA has complied with all assistance 
provisions of VCAA, to include substantial compliance with the 
instructions in the November 2009 Board Remand.  D'Aries v. 
Peake, 22 Vet. App. 97, 105 (2008).  The evidence of record 
contains the Veteran's service treatment records, post-service 
medical records, and lay statements of the Veteran.  Per the 
February 2010 VCAA letter, VA requested more information or 
evidence from the Veteran with regard to his claim.  Per a 
response received from the Veteran on March 22, 2010, the Veteran 
checked the box reflecting that he would send more information or 
evidence to support his claim, and such selection also indicated 
that VA would wait the full 30 days before deciding the claim.  
No further evidence was received from the Veteran or his 
representative, and a supplemental statement of the case was 
issued in August 2010.  There is otherwise no indication of 
relevant, outstanding records which would support the Veteran's 
claim.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(1)-(3).  The 
Veteran underwent a VA examination in July 2010.  The examination 
report obtained is thorough and contains sufficient information 
to decide the issue on appeal.  See Massey v. Brown, 7 Vet. App. 
204 (1994).  

For all the foregoing reasons, the Board concludes that VA's 
duties to the Veteran have been fulfilled with respect to the 
issue of entitlement to service connection for low back 
disability.

Criteria & Analysis

Applicable law provides that service connection will be granted 
if it is shown that the veteran suffers from disability resulting 
from an injury suffered or disease contracted in line of duty, or 
for aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or air 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be chronic 
disability resulting from that injury.  If there is no showing of 
a resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to support 
a finding of chronicity.  38 C.F.R. § 3.303(b).  Additionally, 
for veterans who have served 90 days or more of active service 
during a war period or after December 31, 1946, certain chronic 
disabilities, such as arthritis, are presumed to have been 
incurred in service if manifested to a compensable degree within 
one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 
1133; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also be 
granted for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes that 
the disease was incurred in service.  38 C.F.R. § 3.303(d).  

The Veteran has claimed low back disability due to being stung by 
a jellyfish during service.  Service treatment records reflect 
that in July 1956, the Veteran sought treatment due to twisting 
his back lifting something while on duty at the beach.  The 
diagnosis was muscle strain-latissimus dorsi on the left.  In 
August 1956, the Veteran sought treatment for a jellyfish bite.  
No complaints related to the back are documented in the service 
treatment record.  A June 1957 medical examination reflects that 
his spine was clinically evaluated as normal.  Thereafter, in 
June 1957, the Veteran sought emergency room treatment due to 
twisting his back on the flight line while lifting some 
parachutes.  The pain was located just below the shoulder blade, 
and the diagnosis was muscle pull.  There were no further reports 
of back problems in the service treatment records and physical 
examination at discharge from service in November 1959 revealed a 
normal spine and musculoskeletal system.  In the Report of 
Medical History of that date, the Veteran indicated that he did 
not have and had not had arthritis or rheumatism, lameness, or 
bone, joint or other deformity.  He described his health as very 
good at the present time.  

In November 1978, he underwent surgery for a herniated disc and 
subsequently dated medical reports reflect further treatment for 
low back disability.  

In July 2010, the Veteran underwent a VA examination; the 
examiner noted review of the claims folder.  It was noted that 
the Veteran was stung by a jellyfish/man-of-war during active 
duty in 1956 which caused back pain as he twisted his back after 
being stung.  He reported that he was flopping around on the 
beach and had to be restrained by fellow navymen and then taken 
to the clinic.  The examiner noted that currently the Veteran has 
low back pain on a constant basis, made worse by bending, walking 
further than 200 yards, any activity that involves motion at 
waist level, and he has right-sided sciatica into the right 
thigh.  The Veteran reported that he sought medical attention 
after being discharged from service for his lower back and was 
given injections in his back as well as oral medication.  He 
reported that this went on for 22 to 24 years.  The examiner 
provided a summary of the service treatment records, noting the 
June 1957 pulled muscle; July 1956 muscle strain right 
latissimus; the jellyfish bite in August 1956 to include a nurse 
notation that he was ambulating and had red streaks on the back 
of neck and forearm; and, the November 1959 and June 1957 
examinations which were silent for back conditions.  Upon 
physical examination, and reviewing a May 2008 MRI examination, 
the examiner diagnosed status post jellyfish/man-of-war bite 
1956, resolved; lumbar disc disease status post laminectomy 1978, 
L5-S1; multilevel lumbar disc disease with disc bulging, current, 
with intermittent right sciatica; and, altered gait due to lumbar 
pain.  The examiner opined that it is less likely as not (less 
than a 50/50 probability) that the Veteran's lumbar condition had 
its origins/clinical onset in active duty.  The examiner 
rationalized that the service treatment record data in the claims 
folder does not reflect any lumbar condition.  The examiner 
acknowledged the Veteran's statements that he has had lumbar pain 
since the event and sought medical treatment for years for back 
pain after discharge but there are no medical records on this.  
There is a medical record for a lumbar laminectomy in 1978.  

Upon review of the evidence of record, the Board has determined 
that service connection is not warranted for low back disability.  
As detailed, while the Veteran asserts that he incurred back 
disability due to a jellyfish bite, the service treatment record 
which documents the jellyfish bite does not contain any 
subjective complaints or objective findings related to the back, 
and as detailed the Veteran was ambulating at the time of such 
treatment.  Service treatment records do reflect that in the 
month prior to the jellyfish bite the Veteran incurred a muscle 
strain, and following the jellyfish bite the Veteran pulled a 
muscle in June 1957.  But despite the documented complaints and 
treatment in July 1956 and June 1957, at the time of a November 
1959 discharge examination the Veteran's spine was clinically 
evaluated as normal, there are no documented complaints related 
to the back, and the Veteran described his health as "very 
good."  It would seem that if the Veteran had been experiencing 
lumbar pain since the jellyfish incident, as he told the July 
2010 VA examiner, that such complaints would have been documented 
at the time he sought treatment, or at the very least he would 
have complained upon undergoing an examination in June 1957 and 
undergoing the separation examination in November 1959.  But 
instead he voiced no complaints and his spine was clinically 
evaluated as normal by trained medical personnel over three years 
after the jellyfish incident and over two years after the 
incident in which he pulled a muscle.  The first documented 
objective evidence of a chronic low back disability was in 1978 
when the Veteran underwent surgery for a herniated disc, which 
was over 22 years after the jellyfish incident and 19 years after 
separation from service.  In view of the in-service medical 
complaints and the documented jellyfish sting, the Veteran did 
undergo a VA examination, and such VA examiner, upon reviewing 
the claims folder, to include the in-service complaints, 
interviewing the Veteran, to include documenting his reports of 
complaints of low back pain while serving, and examining the 
Veteran, the VA examiner ruled out a connection between the 
Veteran's current low back disability and his military service.  
The basis for such opinion was that the service treatment record 
data did not reflect any lumbar condition, and in consideration 
of the Veteran's statements that he had experienced pain after 
discharge from service, there was no medical evidence in the 
years following service.

The Board has considered the Veteran's contention that a 
relationship exists between his low back disability, and symptoms 
experienced during service.  In adjudicating this claim, the 
Board must assess the Veteran's competence and credibility.  See 
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington 
v. Nicholson, 19 Vet. App. 362, 368- 69 (2005).

In Barr v. Nicholson, 21 Vet. App. 303 (2007), the Court, citing 
Layno v. Brown, 6 Vet. App. 465, 467-69 (1994), emphasized that 
lay testimony is competent if it is limited to matters that the 
witness has actually observed and is within the realm of the 
witnesses personal knowledge.  See also 38 C.F.R. § 3.159(a)(2) 
(Competent lay evidence means any evidence not requiring that the 
proponent have specialized education, training or experience.  
Lay evidence is competent if it is provided by a person who has 
knowledge of the facts or circumstances and conveys matters that 
can be observed and described by a lay person).

In this capacity, the Board finds the Veteran is competent to 
attest to his current symptoms and their continuation since 
service.  However, the Board finds that the reported history of 
symptoms during service does not establish that chronic low back 
disability existed at the time.  An in-service examination 
conducted for discharge purposes did not reflect a chronic low 
back disability.  The Board has weighed the Veteran's statements 
as to low back symptomatology onset with the medical evidence of 
record, to include the service treatment records, post-service 
medical evidence, and July 2010 medical opinion of record, and 
after weighing the lay and medical evidence, the Board finds that 
the lay evidence as to in-service incurrence and continuity of 
symptomatology is less convincing than the objective medical 
evidence of record and of less probative value here.  The July 
2010 VA examination report noted the Veteran's complaints of low 
back pain since service and the examiner concluded that this did 
not represent the onset of chronic back pathology.  A chronic low 
back disability was not diagnosed during service and at the time 
of separation from service, and was not diagnosed until many 
years after separation from service.  

The negative clinical and documentary evidence post service for 
many years after service is more probative than the remote 
assertions of the Veteran.  The lack of continuity of treatment 
may bear in a merits determination on the credibility of the 
evidence of continuity of symptoms by lay parties.  Savage v. 
Gober, 10 Vet. App. 488, 496 (1997).  

In conclusion, a preponderance of the evidence is against a 
finding that the Veteran's low back disability is causally 
related to the Veteran's active service.  Thus, the benefit of 
the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Entitlement to service connection for low back disability is 
denied.



____________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


